Citation Nr: 1711903	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-40 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a heart disability, claimed as an enlarged heart. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran - Appellant


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1975. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2009 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. A transcript of the hearing is of record.

In November 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's January 1974 hospitalization records from Fort Benjamin Harrison and records from the Social Security Administration (SSA).  These records were obtained, but the RO (AOJ) did not, in turn, address the January 1974 hospitalization records from Fort Benjamin Harrison in its subsequent Supplemental Statement of the Case (SSOC).  However, the Board finds that the Veteran has not been prejudiced by the RO not considering this evidence as, explained in further detail below, the records are neither relevant nor pertinent to the Veteran's claims.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2016).  Therefore, the Board finds that a remand for initial consideration of this additional evidence would serve no useful purpose and only unnecessarily delay the adjudication of the Veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").

That said, while the Board is deciding the claim of entitlement to service connection for residuals of a stroke, still further development is needed to fairly address the Veteran's remaining claim for service connection for a heart disability.  Therefore, the Board is again remanding this claim to the AOJ.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for residuals of a stroke was last denied in a May 1998 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate, much less perfect, an appeal.

2.  The additional evidence submitted or otherwise obtained since that May 1998 rating decision does not raise a reasonable possibility of substantiating this claim of entitlement to service connection for residuals of a stroke.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision earlier considering and denying this claim of entitlement to service connection for residuals of a stroke is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2016).

2.  No new and material evidence has been received since that May 1998 rating decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a compete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

This duty to notify was satisfied in a June 2009 letter to the Veteran.

The duty to assist also has been satisfied.  The Veteran's service treatment records (STRs), SSA records, post-service VA medical records, and private treatment records have been obtained, and the Veteran has submitted statements in support of his claim.  In addition, he had a videoconference hearing in November 2011 before the undersigned Veterans Law Judge of the Board.  According to 38 C.F.R. § 3.103(c)(2) (2016), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the claims on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to this claim during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.  Indeed, partly because of the hearing testimony, the Board remanded this claim in November 2013 to obtain additional records, including especially as mentioned the January 1974 hospitalization records from Fort Benjamin Harrison and others from the SSA.

At least as concerning this claim, the Veteran has not identified any additional outstanding evidence still needing to be obtained, particularly that could be used to substantiate this claim for service connection for residuals of a stroke.  The Board is also unaware of any such outstanding evidence or information.  The Veteran and his representative have not alleged there were any deficiencies in the conducting of the hearing related to this presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning this claim was unduly prejudicial, meaning outcome determinative of this claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

While the Veteran has not been afforded a VA examination in connection with this claim for service connection for residuals of a stroke, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, the extensive evidence of record.  Indeed, the Federal Circuit Court has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran states that he suffered a stroke in service and consequently has chronic (i.e., permanent) residuals.  Historically, a May 1998 RO decision denied this claim because there was no evidence in either in-service or post-service medical records suggestive of a stroke.  The Veteran did not file an appeal in response to that earlier denial of this claim, so that prior decision became a final and binding determination one year after the RO mailed the Veteran notice of that decision denying the claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  


Evidence at the Time of the Last Final and Binding Denial

The evidence of record in May 1998, the time of the last final denial, included the Veteran's statements, STRs, private medical records, and records from his prior employer, the United States Postal Service (USPS).

In his initial claim in 1997, the Veteran identified a 1974 stroke and the treating facility as "Base Hospital, Ft. Benjamin Harris [sic], IN" as the treating facility.  See October 1997 Veteran's Application for Compensation or Pension.  However, the STRs did not contain any records from this facility or other evidence that he ever sought treatment for, or complained of, a stroke.  While his December 1975 report of medical history notes that he was a patient in a hospital at Fort Benjamin Harrison in January 1974, it states that it was for high blood pressure.  Other records are similarly unremarkable for evidence of a stroke in service.  Indeed, on a medical history form dated March 18, 1975, the Veteran reported that he had never been treated for "[a]ny prolonged illness."  His military service ended in December 1975.

In December 2008, so following that earlier (initial) denial of his claim, the Veteran submitted another Application for VA Compensation and/or Pension benefits, which included language again mentioning a stroke he had suffered in service at Fort Benjamin Harrison.  The RO interpreted this language as a petition to reopen this claim for service connection for residuals of a stroke.  In an August 2009 rating decision, the RO declined to reopen the claim because the evidence continued to show no evidence of a stroke or relationship of stroke to military service.

Similarly, in February 2010, the RO issued another rating decision based on additional evidence received since December 2009.  Specifically, the RO addressed a treatment record from Pulmonary Sleep Associates dated November 17, 2009.  However, the RO found that this evidence, though new, was not material to the Veteran's claim as it did not show this condition occurred during his service or that he then presently had residuals of a stroke owing to his service. 


Evidence Since Last Final Denial

The evidence received into the record since the last final denial of this claim for service connection consists of STRs, private medical records, statements from the Veteran, and records from the SSA.  Some of these records, as mentioned, were obtained following and as a direct result of the Board remanding this claim in November 2013.

Significantly, these records now include STRs from Fort Benjamin Harrison regarding the Veteran's hospitalization.  According to 38 C.F.R. § 3.156 (c), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c) (emphasis added).  This directive to reconsider the claim means without first requiring new and material evidence.  Id.  However, this provision does not apply in this particular instance as, discussed in more detail below, the Board finds that these records in question are not relevant to the Veteran's claim.

The VA and private medical records, as well as the SSA records, are new as they were not previously of record and are neither cumulative nor redundant of the evidence of record at the time of the last prior denial.  But they are not material as they do not raise a reasonable possibility of substantiating the claim.  The medical records do not provide any evidence that the Veteran had a stroke in service.  To the contrary, the Fort Benjamin Harrison records show the Veteran spent two days in January 1974 in the facility for an "[i]nfluenza-like syndrome, not confirmed by laboratory studies."  See January 25, 1974, Military Personnel Record, Ft. Benjamin Harrison Records.  These records describe his admittance to the hospital for "nausea and headache" on January 23, 1974.  They describe him as having "flown in from Washington today and noticed nausea after leaving the plane" and that he had similar symptoms "on other occasions when he has flown."  

The records further indicate that the Veteran left the hospital on January 24, 1975, but was readmitted  and diagnosed with "cramping and muscle twitching" in his right leg "due to nerves."  His blood pressure was recorded as 138/102.  On January 25, 1975, the records state that he "slept well" and went back to duty with no other appointments or prescriptions.  The records do not mention that he suffered a stroke or has any chronic residuals of any such occurrence.  Similarly, the SSA records are silent as to a diagnosis of stroke or any indicator of a stroke or consequent residual.  Indeed, there were no findings that were noted to be indicative of a possible stroke.

Other new evidence includes a letter dated November 17, 2009 from a physician at Pulmonary & Sleep Associates.  This letter states that the Veteran was diagnosed with sleep apnea, and the evaluating physician discussed with the Veteran "about the connection between obstructive sleep apnea and risk of stroke," which "has been shown in different medical studies to be increased with the presence of sleep apnea."  However, this information does not support a finding that the Veteran suffered a stroke in service or that his sleep apnea might derive from a stroke suffered in service.  Indeed, it suggests the reverse - that his sleep apnea might place him at greater risk for a stroke in the future.

The only evidence of stroke comes from the Veteran's own statements.  For example, records provided by the SSA show that he checked "yes" on a form from January 2003 when asked if he had a history of stroke.   See January 21, 2003, SSA-831 Disability Determination and Transmittal Record.  Similarly, VA medical records from September 2009 show that he reported having a "stroke related to my blood pressure" while in service and "[w]as in the hospital briefly."  See September 23, 2009, Medical Treatment Record - Government Facility.  However, his belief that he had a stroke in service was already a point of record.  He always has made this very same claim or allegation.  So merely making this same argument, again, is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Therefore, the Board finds these statements to the same effect to be cumulative and redundant.

The Board finds, despite the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has not been received.  At the time of the last final denial in May 1998, the evidence included the Veteran's contentions that he had suffered a stroke in serivce.  His claim was previously denied because there was no evidence to corroborate this allegation and no evidence of a then current disability related to such.  The claims file still does not contain either of these missing elements.  At most there has been explanation from his treating doctor that having obstructive sleep apnea increases the risk of stroke.  There was no suggestion of prior stroke in service, other than by the Veteran himself, or indication of any current residuals.  Thus, new and material evidence has not been received.  The Veteran's statements and recent medical evidence do not raise a reasonable possibility of substantiating this claim.  Accordingly, the Board cannot reopen this claim for service connection for residuals of a stroke.  And inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for residuals of a stroke is denied.



REMAND

The Veteran also claims entitlement to service connection for a heart disability, more specifically an enlarged heart.

VA is obliged to provide a VA examination or obtain a medical opinion when (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The record on appeal contains medical evidence documenting persistent and recurrent symptoms of a heart problem.  For example, a Transthoracic Echocardiogram Report from January 2007 showed "[m]oderate concentric left ventricular hypertrophy," as well as "[m]oderate left atrial enlargement."  See e.g. January 2007, Medical Treatment Record - Non-Government Facility.  In addition, a chest x-ray from December 2006, ordered for shortness of breath, showed "prominent cardiomegaly" and stated that "[o]verall appearance thus suggesting mild congestive cardiac failure."  See December 5, 2006, Medical Treatment Record - Non-Government Facility.  

The Veteran's SSA records further support his contention that he suffers from a heart condition.  During the November 2, 2011 hearing, the Veteran testified that he was drawing Social Security disability due, in part, to his heart condition.  However, the SSA records indicate that his "primary diagnosis" for SSA purposes is "other unspecified arthropathies" with no established secondary diagnosis.  See February 19, 2008 SSA records.  Despite this seeming inconsistency, the SSA ALJ decision does state that "evidence supports a finding" that the Veteran suffers "severe impairments," including "hypertension, not well controlled" and "various cardiac disorders."  See January 24, 2008 SSA ALJ Decision.

In addition, there is evidence suggesting that the Veteran had symptoms of cardiac problems while in service or during the presumptive period, and an indication that his current problems may be associated with service.  During the November 2, 2011 hearing, he testified that he had problems with his blood pressure while in service.  He points out that, when he was trying to leave service, he was held back a few days because his blood pressure readings were abnormal.  These contentions are supported by his STRs, which show that he was evaluated over a period of three days in December 1975 for high blood pressure.  However, notations in these records indicate that he was "cleared for ETS" as the evaluation did not reveal substantial increased blood pressure.  See December 3, 1975, STR - Medical.  

Also during the hearing, the Veteran claimed that he sought medical attention for his heart condition "just shortly after" he left the military and that he's "been under medical care since 1975, since getting out of the military."  However, the only records concerning his medical status from his immediate post-service years appear to be from the USPS to evaluate his job performance capabilities.  These records do not indicate actual treatment.  In addition, he testified that in 1975 he was denied a job at Goodyear Tire, after service, because of his blood pressure.  The record does not contain any documentation supporting this contention, however.

Nevertheless, as the Board finds that there is insufficient medical evidence on file to support this claim, it is remanding this claim for a medical examination and further development.

Accordingly, this claim is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since September 2009.  In addition, obtain and associate with the claims file post-service medical records that haven't been associated with the claims file and any employment application records for Goodyear Tire Company.  If no such medical or employment records are available, this fact should be noted in the Veteran's claims file. 

2.  Upon receipt of all additional records, schedule a VA compensation examination to determine the exact nature of the Veteran's heart disability, including in terms of the specific diagnosis(es).  The VA examiner should be given access to the Veteran's Virtual and paper files.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  The examiner must state that a review of the claims file was done. 

The VA examiner should then offer a medical opinion, with full supporting rationale, as to the following:

(a)  Please identify all diagnoses related to the Veteran's claimed heart disability.

(b)  Is it at least as likely as not (50 percent or greater probability) that any heart disability currently present or since the filing of this claim or thereabouts, including but not limited to an enlarged heart, incepted during the Veteran's military service from October 1972 to December 1975, or manifested to a compensable degree within a year of his discharge, so by December 1976, or is otherwise related or attributable to his military service or any event therein? Consideration should be afforded the STRS; in particular records of the Veteran's December 1975 blood pressure evaluations and any possible nexus or correlation between those evaluations and his later documented heart problems.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to mere speculation, provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, the examiner merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim for a heart disorder in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him another SSOC and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


